DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed on 12/06/2020 has been entered. Claims 1-18 are pending in the application.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claims 1 and 17 are objected to because of the following informalities: “the insulator region” in claim 1, line 8 and in claim 17, line 9 should read --the insulator layer--.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10,763,367 in view of Lee et al (US Pat 9,076,813).
Claims 1-20 of U.S. Patent No.10,763,367 teaches the field-effect transistor. Claim 1 of U.S. Patent No.10,763,367 teaches an insulator layer formed around the interior region, but does not teach wherein the insulator layer formed over entirely of the interior region.
Lee (fig. 9) teaches an insulator layer (gate oxide 90, col. 7, lines 10-15) formed around the interior region (channel region 42, col. 7, lines 5-10), wherein the insulator layer formed over entirely of the interior region.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the insulator layer of U.S. Patent No.10,763,367 with gate oxide 90 of Lee in order to improve current leakage of the field-effect transistor as taught by Lee, column 1, lines 25-40.
The limitation must distinguish from the prior art in terms of structure rather than function, In reSchreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); See also In re Swinehart, 439 F.2d210, 212-13, 169 USPQ226, 228-29 (CCPA 1971). Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F. 2d 1464, 1469, 15 USPQ2d 1525,1528 (Fed. Cir. 1990). The limitations "…configured to generate an inhomogeneous electrostatic potential within the interior region, the inhomogeneous electrostatic potential cooperating with physical properties of the superlattice to cause scattering of charge carriers sufficient to change a quantum property of such charge carriers to change the ability of the charge carriers to move between the first and second materials." in claim 1 and "…configured to apply an electric field perpendicular to the current direction when voltage is applied to the at least one gate; and wherein the insulator layer and the at least one gate are configured to generate an inhomogeneous electrostatic potential to cause scattering of charge carriers sufficient to change a quantum property of such charge carriers to change the ability of the charge carriers to move between the first and second materials. " in claim 17 consider functional claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al (US Pub 2017/0243941) in view of Lee et al (US Pat 9,076,813).
Regarding claims 1 and 17, Yeh (figs. 16A-18C) teaches a field-effect transistor (FET) comprising:
a fin have a doped first region (epitaxial source/drain region 38, [0069]), a doped second region (epitaxial source/drain region 38, [0069]), and an interior region (superlattice 24, [0069]) between the doped first region and the doped second region, the interior region (24) being undoped or more lightly doped than the first region and the second region ([0040] and [0044]), at least the interior region of the fin formed as a superlattice of layers (alternating first layers 26 and second layers 28, [0040]) of first and second materials alternating vertically ([0044]);
an insulator layer (gate dielectric 42, [0070]) formed around the interior region; at least one gate (gate electrode 44, [0070]) formed on at least a portion of the insulator region. 
Yeh teaches the insulator layer (gate dielectric 42, [0070]) formed around the interior region, but does not teach wherein the insulator layer formed over entirely of the interior region.
Lee (fig. 9) teaches an insulator layer (gate oxide 90, col. 7, lines 10-15) formed around the interior region (channel region 42, col. 7, lines 5-10), wherein the insulator layer formed over entirely of the interior region.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the gate dielectric 42 of Yeh with gate oxide 90 of Lee in order to improve current leakage of the field-effect transistor as taught by Lee, column 1, lines 25-40.
The limitation must distinguish from the prior art in terms of structure rather than function, In reSchreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); See also In re Swinehart, 439 F.2d210, 212-13, 169 USPQ226, 228-29 (CCPA 1971). Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F. 2d 1464, 1469, 15 USPQ2d 1525,1528 (Fed. Cir. 1990). The limitations "…configured to generate an inhomogeneous electrostatic potential within the interior region, the inhomogeneous electrostatic potential cooperating with physical properties of the superlattice to cause scattering of charge carriers sufficient to change a quantum property of such charge carriers to change the ability of the charge carriers to move between the first and second materials." in claim 1 and "…configured to apply an electric field perpendicular to the current direction when voltage is applied to the at least one gate; and wherein the insulator layer and the at least one gate are configured to generate an inhomogeneous electrostatic potential to cause scattering of charge carriers sufficient to change a quantum property of such charge carriers to change the ability of the charge carriers to move between the first and second materials. " in claim 17 consider functional claim.
Regarding claim 2, Yeh teaches the field-effect transistor (FET).
The limitation must distinguish from the prior art in terms of structure rather than function, In reSchreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); See also In re Swinehart, 439 F.2d210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971). Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F. 2d 1464, 1469, 15 USPQ2d 1525,1528 (Fed. Cir. 1990). The limitations "wherein the quantum property of the charge carriers in the first material differs from the quantum property of the charge carriers in the second material" in claim 2 consider functional claim.
Regarding claim 3, Yeh teaches the field-effect transistor (FET).
The limitation must distinguish from the prior art in terms of structure rather than function, In reSchreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); See also In re Swinehart, 439 F.2d210, 212-13, 169 USPQ226, 228-29 (CCPA 1971). Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F. 2d 1464, 1469, 15 USPQ2d 1525,1528 (Fed. Cir. 1990). The limitations "wherein the quantum property is a momentum of the charge carriers" in claim 3 consider functional claim.
Regarding claim 4, Yeh teaches the field-effect transistor (FET).
The limitation must distinguish from the prior art in terms of structure rather than function, In reSchreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); See also In re Swinehart, 439 F.2d210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971). Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F. 2d 1464, 1469, 15 USPQ2d 1525,1528 (Fed. Cir. 1990). The limitations "wherein the quantum property is the band valley in which the charge carriers reside" in claim 4 consider functional claim.
Regarding claim 5, Yeh teaches the field-effect transistor (FET).
The limitation must distinguish from the prior art in terms of structure rather than function, In reSchreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); See also In re Swinehart, 439 F.2d210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971). Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F. 2d 1464, 1469, 15 USPQ2d 1525,1528 (Fed. Cir. 1990). The limitations "wherein the quantum property is a spin direction of the charge carriers" in claim 5 consider functional claim.
Regarding claim 6, Yeh teaches the field-effect transistor (FET).
The limitation must distinguish from the prior art in terms of structure rather than function, In reSchreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); See also In re Swinehart, 439 F.2d210, 212-13, 169 USPQ226, 228-29 (CCPA 1971). Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F. 2d 1464, 1469, 15 USPQ2d 1525,1528 (Fed. Cir. 1990). The limitations "wherein the inhomogeneous electrostatic potential cooperates with physical properties of the superlattice to change the overlap of the wave functions of the first and second materials in comparison to the absence of the inhomogeneous electrostatic potential, sufficient to change the conductance between the doped first region and the doped second region" in claim 6 consider functional claim.
Regarding claim 7, Yeh teaches the field-effect transistor (FET).
The limitation must distinguish from the prior art in terms of structure rather than function, In reSchreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); See also In re Swinehart, 439 F.2d210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971). Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F. 2d 1464, 1469, 15 USPQ2d 1525,1528 (Fed. Cir. 1990). The limitations "wherein the inhomogeneous electrostatic potential cooperates with the physical properties of the superlattice to cause scattering of the charge carriers on phonons" in claim 7 consider functional claim.
Regarding claim 8, Yeh teaches the field-effect transistor (FET).
The limitation must distinguish from the prior art in terms of structure rather than function, In reSchreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); See also In re Swinehart, 439 F.2d210, 212-13, 169 USPQ226, 228-29 (CCPA 1971). Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F. 2d 1464, 1469, 15 USPQ2d 1525,1528 (Fed. Cir. 1990). The limitations "wherein the inhomogeneous electrostatic potential cooperates with the physical properties of the superlattice to cause scattering of the charge carriers, wherein said physical properties of the superlattice includes roughness at boundaries between the layers of first and second materials, said roughness contributing to the scattering of the charge carriers" in claim 8 consider functional claim.
Regarding claim 9, Yeh teaches the field-effect transistor (FET).
The limitation must distinguish from the prior art in terms of structure rather than function, In reSchreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); See also In re Swinehart, 439 F.2d210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971). Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F. 2d 1464, 1469, 15 USPQ2d 1525,1528 (Fed. Cir. 1990). The limitations "wherein the inhomogeneous electrostatic potential cooperates with the physical properties of the superlattice to cause scattering of the charge carriers, wherein said physical properties of the superlattice includes roughness at boundaries between the layers of first and second materials, said roughness contributing to the scattering of the charge carriers" in claim 9 consider functional claim.
Regarding claim 10, Yeh teaches the field-effect transistor (FET).
The limitation must distinguish from the prior art in terms of structure rather than function, In reSchreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); See also In re Swinehart, 439 F.2d210, 212-13, 169 USPQ226, 228-29 (CCPA 1971). Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F. 2d 1464, 1469, 15 USPQ2d 1525,1528 (Fed. Cir. 1990). The limitations "wherein the inhomogeneous electrostatic potential cooperates with the physical properties of the superlattice to cause scattering of the charge carriers, wherein said physical properties of the superlattice includes impurities in at least one of the first and second materials in the superlattice" in claim 10 consider functional claim.
Regarding claim 11, Yeh teaches the FET of claim 1, wherein the interior region (superlattice 24) is undoped ([0044]).
Regarding claim 12, Yeh teaches the FET of claim 1, wherein the at least one gate (44) comprises a metal or a heavily doped semiconductor (metal, [0071]).
Regarding claim 14, Yeh teaches the FET of claim 1, wherein the doped first region (38) is formed from the first material (SiGe, [0064] and [0065]), and the doped second region (38) is formed from the second material (silicon, [0064] and [0065]).
Regarding claim 15, Yeh teaches the FET of claim 14, wherein the first region is p-doped, and the second region is n-doped ([0065]).
Regarding claim 16, Yeh teaches the FET of claim 1, wherein the first material and second material have different chemical components (first layers 26 is a layer of SiGe and second layers 28 is a layer of Si, [0044]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892